         Case 1:19-cv-04129-AT Document 22 Filed 12/03/19 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

ERIC SLAWIN,                                            x
                                                        :
                                        Plaintiff,
                                                            :
                                                                Civil Action File
BANK OF AMERICA MERCHANT             :                          No. 1:19-cv-04129-AT
SERVICES; BANK OF AMERICA
CORPORATION; FIRST DATA CORPORATION; :
FISERV, INC.,
                                     :

                              Defendants.  :
___________________________________________x

                PLAINTIFF’S CONSENT MOTION
      FOR EXTENSION OF TIME TO RESPOND TO DEFENDANT
   BANK OF AMERICA MERCHANT SERVICES’ MOTION TO DISMISS
                          (DOC. 8)

      Plaintiff Eric Slawin, by his counsel of record, Jean Simonoff Marx of Marx

& Marx, L.L.C., with consent of Defendant Bank of America Merchant Services

(“BAMS”), moves this Court for an extension until January 31, 2020 to respond to

Defendant BAMS’ motion to dismiss Counts II and III of the Complaint. (Doc. 4).

In support of the motion Plaintiff sets forth as follows:

      1. Defendant BAMS filed a separate motion to dismiss, limited to Counts II

and III of the complaint, on November 19, 2019 (Doc. 8) while counsel for Mr.

Slawin were out of town conducting depositions in the matter of Bird v. University

of Florida, et al., 1:18-cv-221-AW-GRJ, pending in U.S. District Court for the
                                           1
         Case 1:19-cv-04129-AT Document 22 Filed 12/03/19 Page 2 of 5




Northern District of Florida.

      2. Depositions in the Bird matter had been taken in Gainesville, Florida on

November 14, 19, and 20 with additional depositions scheduled also this week in

Gainesville. The parties in Bird will be taking additional depositions in both

Gainesville and Fort Lauderdale, Florida during the week of December 9, 2019.

      3. Mr. Slawin’s counsel will thereafter be responding to Defendant Thomas

Stringer’s and Defendant Li-Ming Su’s motion to dismiss based on qualified

immunity, which briefing schedule Hon. Alan Winsor expedited in the Bird matter.

      4. Plaintiff’s counsel also attended a full day mediation on November 22,

2019 in the matter of Daisy Abdur-Rahman v. DeKalb County, Georgia, 1:18-cv-

252-AT, pending in this District.

      5. Plaintiff’s counsel have a previously scheduled vacation during the last

two weeks of the year and will not be back until January 6, 2020.

      6. Plaintiff previously filed a consent motion on November 26, 2019 (Doc.

17) to extend the time for him to respond to the motion to dismiss filed by

Defendants Fiserv and First Data in this matter on November 13, 2019 (Doc. 4), to

and including January 17, 2020, which this Court granted on November 27, 2019.

      7. Counsel for BAMS has been advised of this motion and does not oppose

it.

      WHEREFORE, it is respectfully requested that the time for Plaintiff to


                                          2
        Case 1:19-cv-04129-AT Document 22 Filed 12/03/19 Page 3 of 5




respond to the motion to dismiss (Doc. 8) filed by BAMS on November 19, 2019

be extended to and including January 31, 2020.

      Respectfully submitted, this 3rd day of December 2019.

                                              s/Jean Simonoff Marx
                                            Georgia Bar Number 475276
                                            Attorneys for Plaintiff
                                            Marx & Marx, L.L.C.
                                            1050 Crown Pointe Parkway
                                            Suite 500
                                            Atlanta, Georgia 30338
                                            Telephone: (404) 261-9559
                                            lawyers@marxlawgroup.com




                                        3
         Case 1:19-cv-04129-AT Document 22 Filed 12/03/19 Page 4 of 5




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

ERIC SLAWIN,                                            x
                                                        :
                                        Plaintiff,
                                                        :
                                                            Civil Action File
BANK OF AMERICA MERCHANT             :                      No. 1:19-cv-04129-AT
SERVICES; BANK OF AMERICA
CORPORATION; FIRST DATA CORPORATION; :
FISERV, INC.,
                                     :

                              Defendants.  :
___________________________________________x


                           CERTIFICATE OF SERVICE

      This is to certify that on December 3, 2019, I electronically filed: Plaintiff’s
Consent Motion for Extension of Time to Respond to Defendant Bank of
America Merchant Services Motion to Dismiss (Doc. 8), with the Clerk of the
Court using the CM/ECF system which will automatically send email notification
of such filing to the following attorney of record:

                          Christopher Paul Galanek, Esq.
                          Bryan Cave Leighton Paisner LLP-ATL
                          One Atlantic Center, 14th Floor
                          1201 West Peachtree Street, N.W.
                          Atlanta, GA 30309-3471
                          chris.galanek@bclplaw.com

                          Aiten Musaeve McPherson, Esq.
                          Bryan Cave Leighton Paisner LLP-ATL
                          One Atlantic Center, 14th Floor
                          1201 West Peachtree Street, N.W.
                          Atlanta, GA 30309-3471
                          aiten.mcpherson@ bclplaw.com
                                           4
  Case 1:19-cv-04129-AT Document 22 Filed 12/03/19 Page 5 of 5




                  Elena D. Marcuss, Esq.
                  McGuire Woods, LLP
                  Suite 1000
                  500 East Pratt Street
                  Baltimore, MD 21202
                  emarcuss@mcguirewoods.com

                  Meredith Loughlin Allen, Esq.
                  McGuire Woods LLP-GA
                  1230 Peachtree Street, N.E.
                  Promenade, Suite 2100
                  Atlanta, GA 30309-3534
                  mallen@mcguirewoods.com

                  Charles Edward Solley, Esq.
                  Moser Law Company
                  The Stove Works
                  Suite 26
                  112 Krog Street, N.E.
                  Atlanta, GA 30307
                  tsolley@moserlawco.com

Respectfully submitted, this 3rd day of December 2019.

                                       s/Robert N. Marx
                                      Georgia Bar Number 475280
                                      Marx & Marx, L.L.C.
                                      Attorneys for Plaintiff
                                      1050 Crown Pointe Parkway
                                      Suite 500
                                      Atlanta, Georgia 30338
                                      Telephone: (404) 261-9559
                                      E-mail: lawyers@marxlawgroup.com




                                  5
